The Honorable Stephen Morris State Senator, 39th District State Capitol, Room 462-E Topeka, Kansas  66612
Dear Senator Morris:
You inquire whether a groundwater management district (district) may change the terms of directors by changing the year a particular director is elected.
You indicate that southwest Kansas groundwater management district number three, established pursuant to K.S.A. 82a-1020 et seq., proposes to change the election of board members in order to conduct the annual meeting at a location close to the counties electing directors for a particular year in an effort to encourage additional participation from district members.  The initial election establishing the district resulted in grouping the election of directors in an "inefficient manner."  Consequently, the grouping of elections of directors that are not in geographical proximity to each other results in poor participation by district members.  The original petition establishing the district contained a description of the areas (counties) included in the district and included the election of a director (a board of director member) from each of the counties comprising the district and additionally two members at large.  You indicate that you wish to either shorten or lengthen the terms of certain directors in order to effectuate the proposed change.
As a creature of statute a district must operate within the authority granted by the legislature.  The election of the district's board of directors is governed by K.S.A. 82a-1027.  The statute provides that all powers shall be exercised by an elected board of directors composed of the number of persons specified in the petition (for incorporation) and that each director
  "[S]hall serve for a period of three (3) years and until his or her successor is duly elected and qualified, except that as nearly as possible one-third of the original directors shall serve for a term of one (1) year, one-third shall serve for a term of two (2) years, and one-third shall serve for a term of three (3) years."
Given that the statute requires each director serve a three year term, in our judgment the district does not have the authority to extend or to shorten the term of a director.  However the district may effectuate the proposed change of grouping elections in a different manner.  The grouping may be effected by changing the number of directors.  The board is authorized to change the number of directors at any annual meeting so long as notice of the change is provided to the members, K.S.A. 82a-1026.  The only requirement on the number of board members is that it must be an uneven number of not less than three or more than fifteen, K.S.A.82a-1023.  By electing the number of directors that coincides with counties within geographical proximity, the board may achieve the desired grouping.  The board may the add board members yearly in this manner and eventually return to a fifteen member board.
Achieving your objective in this manner stays within the district's statutory restrictions:  (1)  the board must maintain an uneven number of members between three and fifteen, (2) each director must serve for a period of three years and until his or her successor is duly elected and qualified, and (3) "as nearly as possible" the elections must reflect a one-third staggered scheme. Alternatively, the district may dissolve the district pursuant to K.S.A. 82a-1034 and re-incorporate within the parameters of the proposed change.  See generally Martindale v. Robert T. Tenny,M.D., P.A., 250 Kan. 621 (1992) (in the absence of ambiguity the court must effect the legislative intent as expressed).
In conclusion it is our opinion that because K.S.A. 82a-1027
requires a three year term, the district may not shorten or extend the term of a board of director member.  The district may however effect its proposed change, to group elections, in a manner that conforms with the constrains set by statute, or in the alternative may dissolve the current district and re-incorporate to achieve the desired grouping.
Very truly yours,
                             CARLA J. STOVALL Attorney General of Kansas
                             Guen Easley Assistant Attorney General
CJS:JLM:GE:jm